Per Curiam.

Dill to redeem lands. Bill dismissed.
The bill alleged that certain absolute deeds were intended as mortgages. The answer denied the allegations of the bill in that regard.
The proof was very conflicting — leaving the question of fact in uncertainty.
Under such a state of facts, the bill was rightly dismissed. The rule of law is, that to give a written instrument an effect different from what its language plainly imports, the proof must- be clear. Linn v. Barkey, 7 Ind. R. 69. — 4 Blackf. 67. This case was not brought within the rule.
The judgment below is affirmed with costs.